DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status:
Claims 2, 5, 7, 10-15, and 17 are canceled
Claims 1, 3-4, 6, 8-9, 16, and 18-19 are examined below.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 61/013,543 and 12/334,217 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, the prior-filed applications lack written description or enablement for:
“obtaining a photoacoustic pattern induced by the at least one pulse of laser energy, wherein the photoacoustic pattern comprises at least one photoacoustic signal comprising an average background photoacoustic signal produced by the red blood cells”, and 
“analyzing the photoacoustic pattern to determine the presence of a negative dip in the photoacoustic pattern, wherein the negative dip in the photoacoustic pattern below the average background photoacoustic signal indicates the presence of the clot”, as claimed in claims 1 and 16 (emphasis added by the examiner).   
Accordingly, claims 1, 3-4, 6, 8-9, 16, and 18-19 are not entitled to the benefit of the prior applications listed above.
The earliest effective filing date for claims 1, 3-4, 6, 8-9, 16, and 18-19 has been determined to be October 05, 2011.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 3, 6, 9 and 18-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2009/0156932 to “Zharov”, in view of in view of Non-patent Literature: “Deeply penetrating in vivo photoacoustic imaging using a clinical ultrasound array system”, to Kim et al. “Kim”.

Regarding claim 1, Zharov discloses a method for continuous monitoring (“continuous monitoring of circulating cells”, Paragraph 0046; “method of in vivo flow cytometry”, Paragraph 0084) of a circulatory vessel of a living organism (“detect circulating target objects in circulatory and lymphatic vessels as deep as 15 cm below the external surface of the organism”, Paragraph 0046; “living organism”, Paragraph 0012), the method comprising: 
pulsing circulating target objects comprising red blood cells (“red blood cells”, Paragraph 0050; Paragraph 0090) and at least one clot (“clots”, Paragraph 0050, 0090) within the circulatory vessel with at least one pulse of laser energy (“pulsing the target object moving Examiner notes that Zharov discloses pulsing the target objects 40 moving through the vessels with at least one pulse of laser energy, Paragraph 0084, which generates or emits a PA (photoacoustic) signal by the target object 40, Paragraph 0085.  Zharov further discloses that the PA signal can constitute circulating red blood cells, and blood clots, Paragraph 0090.  Therefore it is inferred that the target object 40 would include the circulating red blood cells and blood clots.  Additionally, Zharov discloses the PA signals are determined from light absorption of the target object in the visible and near infrared spectral range, Paragraph 0090.  Therefore, it is again inferred that the laser pulse wavelength is within this range, where one of ordinary skill in the art would know that the visible wavelength ranges from about 400 -750 nm and near-infrared ranges from 780-2500 nm.  Therefore the combined range would read on the claimed range of 400-2500 nm.  In a separate embodiment using photoacoustics to detect red blood cells, Zharov discloses using a laser wavelength of 550 nm, Paragraph 0157.], wherein the first pulse wavelength induces a photoacoustic signal from the circulating target objects (“As described above, the target objects absorb the at least one pulse of laser energy and emit at least one ultrasound photoacoustic pulse”, Paragraph 0084), and wherein the red blood cells are light absorbing and the clots are non-absorbing (“The decreased PA signal amplitude emitted by blood clots is due to the lower light absorption of platelets (the dominant component of blood clots) relative to the light absorption of red blood cells (the dominant cell type overall in typical blood flows”, Paragraph 0090); 
obtaining a photoacoustic pattern induced by the at least one pulse of laser energy (“The PA signal patterns may be discriminated between PA signals received from target objects and background PA signals received from surrounding cells, blood and lymphatic vessel walls, and 
analyzing the photoacoustic pattern (detection through time-resolved monitoring of the PA signal, Paragraph 0090) to determine the presence of a negative dip in the photoacoustic pattern (“monitoring of dynamic decreases of the PA signal amplitude”, Paragraph 0090), wherein the negative dip in the photoacoustic pattern below the background photoacoustic signal indicates the presence of the clot (“The PA signal amplitude emitted by target objects may also be significantly lower than the PA signal amplitudes from the surrounding cells and tissues…monitoring of dynamic decreases of the PA signal amplitude, due to the attenuated PA signal amplitude emitted by blood clots relative to the PA signal amplitude emitted by red blood cells”, Paragraph 0090); and 
producing a detection signal when the photoacoustic pattern indicates a clot (“detection of a target object triggers a pulse of laser energy…to cause destruction of the detected target objects”, Paragraph 0096; where target objects can be a clot, Paragraph 0098) [Examiner notes that in the detection of a target object that triggers a laser for destruction of the detected target object, it is inherent in the triggering that a detection signal indicating a clot is produced].  
However, Zharov does not discloses wherein the background photoacoustic signal is an average background photoacoustic signal.
Kim teaches a similar photoacoustic system with a photoacoustic probe integrated with a clinical ultrasound array system (Abstract).  Kim teaches using an average background photoacoustic signal (Section 3. Results and Discussion, first paragraph).  Kim teaches “background signals were selected from adjacent regions” (Section 3. Results and Discussion, first paragraph) and contrast was defined as the ratio of the difference between the average PA 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Zharov's invention wherein the background  photoacoustic signal used in the analysis is an average background photoacoustic signal, as taught by Kim, in order to determine the contrast of the PA signals (Section 3. Results and Discussion, first paragraph), which is relevant since Zharov discloses that “sufficient contrast must exist to accurately detect the PA signals of the target cells” (Zharov, Paragraph 0090).  

Regarding claim 3, the modifications of Zharov and Kim disclose all the features of claim 1 above.  
As discussed in the claim 1 rejection above, Zharov discloses pulsing at least one pulse of laser energy at one or more wavelengths (Paragraph 0084),  ranging between 400 nm and 2500 nm (See claim 1 rejection for discussion on visible and near-infrared spectral range, Paragraph 0090).  
However, in the embodiment, Zharov does not disclose wherein the first pulse wavelength ranges from 500 nm to 600 nm.  
Zharov does disclose in an alternative embodiment that the laser used in the PAFC system had a wavelength of 550 nm to detect circulating cells in the lymphatic vessels, including red blood cells (Paragraph 0157).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zharov and Kim, wherein the method includes using a first wavelength with a range from 500 nm to 600nm, as further taught in a separate embodiment of Zharov, in order to be able to simultaneously detect red blood cells and lymophocytes (Zharov, Paragraph 0157), a type of white blood cells.  
 
Regarding claim 6, the modifications of Zharov and Kim disclose all the features of claim 1 above.  
Zharov does not explicitly disclose in the embodiment of detecting blood clots, pulsing the target objects within the circulatory vessel with at least one additional pulse of laser energy at a second pulse wavelength and obtaining a second photoacoustic pattern comprising at least one additional photoacoustic signal.
However, Zharov does disclose the system can emit laser pulses at two or more different wavelengths to illuminate one or more target objects (Paragraph 0072), and in a separate embodiment, use laser pulses of two different wavelengths in the near-infrared spectrum to detects blood cells circulating in blood vessels (Paragraph 0159).  The PA (photoacoustic) signals generated had three distinctive temporal shapes (Paragraph 0166), that reads on a photoacoustic pattern, where one of the distinctive temporal shapes had a PA signal generated in response to the laser pulse at one wavelength (639 nm) and a second PA signal generated in response to the laser pulse at a second wavelength (850 nm) (Paragraph 0166).  This would read on the claim of pulsing a second pulse wavelength and obtaining a second photoacoustic pattern comprising at least one additional photoacoustic signal.
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Zharov and Kim, wherein the method includes pulsing the target objects within the circulatory vessel with at least one additional pulse of laser energy at a second pulse wavelength and obtaining a second photoacoustic pattern comprising at least one additional photoacoustic signal, as further 

Regarding claim 9, the modifications of Zharov and Kim disclose all the features of claim 1 above.  
	As disclosed in the claim 1 rejection above, Zharov discloses a method to detect blood clots (Paragraphs 0084-0090).  Additionally, as disclosed in the claim 1 rejection above, Zharov discloses the same invention can be used for destroying circulating cells such as clots (Paragraph 0098).  Zharov discloses “The method includes detecting the target objects circulating in the vessels. The detection of a target object triggers a pulse of laser energy that is delivered to the detected target object at a wavelength and fluence sufficient to cause the destruction of the detected target objects” (Paragraph 0096).  “The target objects may be detected using a method of in vivo flow cytometry using laser-excited photoacoustic waves emitted by the target objects” (Paragraph 0098).  This reads on initiating a clot treatment in response to the detection signal, wherein the clot treatment comprises pulsing the clot with a high-intensity laser pulse to ablate the clot

Regarding claim 16, Zharov discloses a method for continuous monitoring (“continuous monitoring of circulating cells”, Paragraph 0046; method of in vivo flow cytometry”, Paragraph 0084) of a circulatory vessel of a living organism (“detect circulating target objects in circulatory and lymphatic vessels as deep as 15 cm below the external surface of the organism”, Paragraph 0046; “living organism”, Paragraph 0012), the method comprising:
pulsing circulating target objects comprising red blood cells (“red blood cells”, Paragraph 0050; Paragraph 0090) and at least one clot (“clots”, Paragraph 0050, 0090) within the circulatory vessel with at least one pulse of laser energy (“pulsing the target object moving through the vessel of the organism vessel with at least one pulse of laser energy”, Paragraph 
wherein the first pulse wavelength induces a photoacoustic signal from the circulating target objects (“As described above, the target objects absorb the at least one pulse of laser energy and emit at least one ultrasound photoacoustic pulse”, Paragraph 0084), and wherein the red blood cells are light absorbing and the clots are non-absorbing (“The decreased PA signal amplitude emitted by blood clots is due to the lower light absorption of platelets (the dominant component of blood clots) relative to the light absorption of red blood cells (the dominant cell type overall in typical blood flows”, Paragraph 0090); 
obtaining a photoacoustic pattern induced by the at least one pulse of laser energy (“The PA signal patterns may be discriminated between PA signals 42 received from target objects 40 and background PA signals received from surrounding cells, blood and lymphatic vessel walls, 
analyzing the photoacoustic pattern (detection through time-resolved monitoring of the PA signal, Paragraph 0090) to determine the presence of a negative dip in the photoacoustic pattern (“monitoring of dynamic decreases of the PA signal amplitude”, Paragraph 0090), wherein the negative dip in the photoacoustic pattern below the background photoacoustic signal indicates the presence of the clot (“The PA signal amplitude emitted by target objects may also be significantly lower than the PA signal amplitudes from the surrounding cells and tissues…monitoring of dynamic decreases of the PA signal amplitude, due to the attenuated PA signal amplitude emitted by blood clots relative to the PA signal amplitude emitted by red blood cells”, Paragraph 0090).
However, Zharov does not discloses wherein the background photoacoustic signal is an average background photoacoustic signal.
	Kim teaches a similar photoacoustic system with a photoacoustic probe integrated with a clinical ultrasound array system (Abstract).  Kim teaches using an average background photoacoustic signal (Section 3. Results and Discussion, first paragraph).  Kim teaches “background signals were selected from adjacent regions” (Section 3. Results and Discussion, first paragraph) and contrast was defined as the ratio of the difference between the average PA signal measured and the average background signal to the average background signal (Section 3. Results and Discussion, first paragraph).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Zharov's invention wherein the background  photoacoustic signal used in the analysis is an average background photoacoustic signal, as taught by Kim, in order to determine the contrast of the PA signals (Section 3. Results 

Regarding claim 18, the modifications of Zharov and Kim disclose all the features of claim 1 above.
	Zharov further discloses wherein the negative dip is a sharp reduction in the magnitude of the photoacoustic signals in the photoacoustic pattern (“The PA signal amplitude emitted by target objects may also be significantly lower than the PA signal amplitudes from the surrounding cells and tissues”, Paragraph 0090; “dynamic decreases of the PA signal amplitude, due to the attenuated PA signal amplitude emitted by blood clots relative to the PA signal amplitude emitted by red blood cells”, Paragraph 0090).

Regarding claim 19, the modifications of Zharov and Kim disclose all the features of claim 16 above.
	Zharov further discloses wherein the negative dip is a sharp reduction in the magnitude of the photoacoustic signals in the photoacoustic pattern (“The PA signal amplitude emitted by target objects may also be significantly lower than the PA signal amplitudes from the surrounding cells and tissues”, Paragraph 0090; “dynamic decreases of the PA signal amplitude, due to the attenuated PA signal amplitude emitted by blood clots relative to the PA signal amplitude emitted by red blood cells”, Paragraph 0090).

Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zharov as modified and applied to claim 1 above, and further in view of U.S. Patent No. 6,846,288 to Nagar et al. “Nagar”.

Regarding claim 4, the modifications of Zharov and Kim disclose all the features of claim 1 above.  
	As disclosed in the claim 1 rejection above, Zharov discloses pulsing the target object with at least one pulse of laser energy at one or more wavelengths.  Additionally, Zharov discloses the laser pulses emitted for detecting the presence of moving target objects such as blood cells within a circulatory vessel of a living organism may repeat at a predetermined rate ranging between about 1 Hz and about 500,000 Hz (Paragraph 0012).  
However, the modifications of Zharov and Kim do not disclose wherein the photoacoustic pattern comprises a series of photoacoustic signals induced by a series of consecutive laser pulses at the first pulse wavelength.
Nagar teaches a photoacoustic assay and imaging system that can be applied to a bolus of blood (read as clot) in a blood vessel (Col. 10, lines 7-9).  Nagar teaches illuminating the region with at least one pulse of light having a wavelength at which light is absorbed by the component; b) sensing photoacoustic waves generated responsive to the light pulse and determining locations of their origins; c) using intensity of those photoacoustic waves having an origin in the region to determine an absorption coefficient for the light in the region; d) using the determined absorption coefficient to determine concentration of the component in the region (Col. 9, lines 6-17), wherein the at least one light pulse comprises at least one train of light pulses radiated at  a pulse repetition rate. (Col. 9, lines 18-20).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Zharov and Kim, wherein the photoacoustic pattern comprises a series of photoacoustic signals induced by a series of consecutive laser pulses at the first pulse wavelength, as taught by .  

Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zharov as modified and applied to claim 6 above, and further in view of U.S. Patent No. 6,428,531 to Visuri et al. “Visuri”.

Regarding claim 8, the modifications of Zharov and Kim disclose all the features of claim 6 above.
Zharov teaches pulsing a second wavelength as discussed in the claim 6 rejection above.
However, the modifications of Zharov and Kim do not disclose wherein the second pulse wavelength ranges from 400 nm to 500 nm.  
Visuri teaches the optimum wavelength for maximum difference in absorption between a typical thrombus and the vessel wall occurs at 415 nm (Col. 6, lines 43-64).  Although, Visuri teaches pulsing at 532 nm, Visuri further teaches that this is due to of being more readily able to source lasers at 532 nm than at 415 nm, however, 415 nm is still the optimum wavelength.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Zharov and Kim, wherein a second laser pulse is within the range of 400 nm to 500 nm, as taught by Visuri, in order to prevent damage from the laser to the vessel wall, since at 415 nm, the largest .

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-4, 6, 8-9, and 16 have been considered but are moot because the arguments do not apply to any of the combinations of references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Milton Truong whose telephone number is (571)272-2158.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MON-THUR; 8:30 AM - 4:30 PM, FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MT/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793